Citation Nr: 1402032	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-10 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963 with additional subsequent periods of active duty for training (ACDUTRA) with the Army Reserves in August 1964 and from June 1965 to July 1965.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's attempt to reopen a claim of service connection for fractured nose, and denied service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, and myopic astigmatism.

The Veteran testified before a Veterans Law Judge in December 2010. A transcript of the hearing is of record.  That Veterans Law Judge has since retired from the Board. In a September 2011 letter, the Veteran indicated that he wanted another Board hearing.  In October 2011, the Board remanded this case in order to schedule a new hearing.  Accordingly, he was scheduled for a hearing on December 8, 2011.  The Veteran failed to report for this hearing and provided no explanation for his failure to report.  Additionally, on the April 2012 Informal Hearing Presentation, the Veteran's representative noted that all attempts had been futile to reach the Veteran to obtain a reason for failing to appear to his hearing, and determine whether the Veteran still wanted a Board hearing.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d)(2013).

In May 2012, the Board reopened the issue of entitlement to service connection for residuals of a nose fracture and remanded the remaining issues for further development.  In September 2013, the Board denied the Veteran's claims for entitlement to service connection for residuals of a nose fracture, claimed as nose/breathing problems, for an acquired psychiatric disorder, to include PTSD, and for an eye disability.  In addition, the Board remanded the issue of entitlement to service connection for bilateral hearing loss.  This issue is again before the Board for appellate review.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Board remanded the issue of entitlement to service connection for bilateral hearing loss in order to obtain an addendum opinion.  Specifically, of record was a May 2012 VA audiological examination, reflecting the examiner's opinion that the Veteran's current hearing loss was less likely than not due to his military service.  The examiner noted normal audiometric results at the time of his separation from his period of active duty, from August 1961 to August 1964, and the documented post-service occupational and recreational noise exposure reflected on an August 2006 VA audiological evaluation.  The May 2012 opinion, however, did not address the Veteran's contentions that his hearing loss was related to noise exposure during his later reserve period, due to exposure to Howitzers without hearing protection.  See December 2010 hearing transcript, March 2011 Statement. 

As such, the case was remanded in September 2013.  The remand included instructions to provide the Veteran's claims file to the examiner who provided the May 2012 examination, in order to obtain an opinion as to whether the Veteran's current hearing loss was attributable to his exposure to the noise of Howitzers during his periods of active duty for training with the Army Reserves in August 1964 and from June 1965 to July 1965.  

The addendum opinion was provided in September 2013.  The examiner noted that there were no audiograms found from August 1964 or from June 1965 to July 
1965, and concluded that, without audiograms from these additional periods of active duty, it would be impossible to render an opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation.  The examiner found that the Veteran's history of post-military occupational and recreational noise exposure, as noted on an August 2006 VA hearing assessment, likely contributed to some of his hearing loss.

This opinion requires clarification for the following reasons.  As the Board noted in its previous remand, the Veteran is competent to provide lay evidence regarding the nature and circumstances of his service, including the type of noises to which he was exposed.  In fact, his service personnel records corroborate his noise exposure, reflecting that his principal duty while in the Reserves in 1964 and 1965 was in artillery as an aidman.  The examiner did not address his in-service noise exposure while in the Reserves, but only noted that there were no audiograms.  However, she appears to be relating his hearing loss to noise exposure, albeit his post-service noise exposure.  As such, the Board finds that further opinion is necessary in order for the examiner to specifically comment on the likelihood of whether the Veteran's current hearing loss is related to his established noise exposure from his period in the Reserves.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Refer the Veteran's claims folder to the examiner who provided the May 2012 examination and the September 2013 addendum or, if she is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion with regard to the etiology of the Veteran's hearing loss. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss was caused by or is etiologically attributable to his exposure to the noise of Howitzers during his periods of active duty for training with the Army Reserves in August 1964 and from June 1965 to July 1965.  

In providing this opinion, the examiner should take note that the Veteran's personnel records have established that he was in an artillery unit during this time period.  Therefore, noise exposure, for the purposes of this examination, is conceded during his active duty for training with the Army Reserves.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of a hearing loss (audiological examinations) in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



